September 19, 2007


Mr. Robert Lee Galloway
South Texas College of Law
1303 San Jacinto
Houston, TX 77002

Ms. Linda A. Hinds
The Fullenweider Firm
4265 San Felipe, Suite 1400
Houston, TX 77027
Mr. Tommy Thomas
Harrris County Sheriff
1200 Baker Street
Houston, TX 77002

Honorable G. Annette Galik
245th Family District Court
1115 Congress Dr 3rd Fl
Houston, TX 77002-0000

RE:   Case Number:  07-0714
      Court of Appeals Number:  01-07-00623-CV
      Trial Court Number:  2002-03005

Style:      IN RE  STEPHANIE ANN BOURG

Dear Counsel:

      Relator's petition for writ of habeas corpus  filed  on  September  7,
2007, having been duly considered in chambers, the Supreme  Court  of  Texas
ordered relator be released, conditioned upon $250.00 bond  and  issued  the
enclosed order.  The petition for writ  of  habeas  corpus  remains  pending
before this Court.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |